Opinion by
Ector, P. J.
§ 633. Writ of error bond which could not give jurisdiction. The supreme court of this state had no appellate jurisdiction over the case at the time the writ of error was sued out. The writ of error bond was filed September 1, 1876, and was conditioned that “if the said John Jackson shall well and truly prosecute his said writ of error to final judgment in said supreme court upon such writ, and well and truly pay all such damages as may be awarded against him in such cause, then this obligation to be null and void, otherwise of full force and effect,” etc.
Dismissed.